DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, line 1, --wherein-- should be inserted before “the state machine”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the second decoder outputs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (USP 6,154,164).
	Regarding claim 1, Gross’s Fig. 2 shows a voltage detector, comprising:
an input (VREF HIGH);
a resistor divider circuit (212) having resistors coupled in series with one another between the
input and a reference node (VREF LOW), and an integer number N intermediate nodes (Tn), respective ones of the intermediate nodes joining adjacent pairs of the resistors, N being greater than 2;
a switching circuit having N switches (Mn), respective ones of the switches having a first
terminal coupled to a respective one of the intermediate nodes, a second terminal, and a control
terminal;
a comparator (224) having a first input (+) coupled to a voltage reference (VREF HIGH via transistor ME), a second input (-) coupled to the second terminals of the switches, and an output (230); and
a state machine (the combination of elements 220, 236, and bits b0-bn-1), having an input coupled to the output of the comparator, and a decoder (236) having N decoder outputs coupled to respective control terminals of the N switches (via bus 222).
As to claim 8, Gross’s Fig. 2 shows the voltage detector of claim 1,
further comprising a clock input (the clock input coupled to element 220), the state machine having a current state with one of N possible state values (since there are N number of switches and each can be controlled) in each cycle of a clock signal at the clock input;
wherein the decoder is configured to activate only a single one of the decoder outputs to turn a single corresponding one of the switches on according to the current state in each cycle of the clock signal (see col. 4, lines 23-38).
As to claim 9, Gross discloses the recited limitations which merely describe how successive approximation works (see col. 2, lines 1-8).
As to claim 10, this claim is rejected for the same reasons as claims 1 and 8.
	As to claim 11, this claim is rejected for the same reason as claim 9.
	As to claim 13, Gross’s Figs. 1 and 2 clearly show the method of claim 10, further comprising adjusting an operating condition of a power converter according to the decoder outputs (also see title and abstract).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849